Matter of Margarita D. v Kelly V. (2020 NY Slip Op 00936)





Matter of Margarita D. v Kelly V.


2020 NY Slip Op 00936


Decided on February 7, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND BANNISTER, JJ.


56 CAF 18-00020

[*1]IN THE MATTER OF MARGARITA D., PETITIONER-RESPONDENT,
vKELLY ., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT-APPELLANT.
TERESA M. PARE, CANANDAIGUA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Ontario County (William F. Kocher, J.), entered November 21, 2017 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted petitioner sole legal custody and primary physical placement of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Emma D. (Kelly V.[D.]) (— AD3d — [Feb. 7, 2020] [4th Dept 2020]).
Entered: February 7, 2020
Mark W. Bennett
Clerk of the Court